
	
		II
		Calendar No. 450
		112th CONGRESS
		2d Session
		S. 1744
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Ms. Klobuchar (for
			 herself, Mr. Nelson of Florida,
			 Mr. Cornyn, and Mr. Coons) introduced the following bill; which was
			 read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 12, 2012
			Reported by Mr. Leahy,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide funding for State courts to assess and improve
		  the handling of proceedings relating to adult guardianship and conservatorship,
		  to authorize the Attorney General to carry out a pilot program for the conduct
		  of background checks on individuals to be appointed as guardians or
		  conservators, and to promote the widespread adoption of information technology
		  to better monitor, report, and audit conservatorships of protected
		  persons.
	
	
		1.Short titleThis Act may be cited as the
			 Guardian Accountability and Senior
			 Protection Act.
		IState court
			 improvement
			101.Funding for
			 State courts to assess and improve handling of proceedings relating to adult
			 guardianship and conservatorshipPart A of title IV of the Older Americans
			 Act of 1964 (42 U.S.C. 3032 et seq.) is amended—
				(1)in section
			 411(a)—
					(A)in the matter
			 preceding paragraph (1), by inserting (including the highest court of
			 each State) after with States;
					(B)in paragraph (12),
			 by striking ; and and inserting a semicolon;
					(C)by redesignating
			 paragraph (13) as paragraph (14); and
					(D)by inserting after
			 paragraph (12) the following:
						
							(13)assessing the
				fairness, effectiveness, timeliness, and accessibility of adult guardianship
				and conservatorship proceedings, implementing changes deemed necessary as a
				result of the assessments, and collecting necessary data regarding those
				proceedings and the impact of the necessary changes;
				and
							;
				and
					(2)by inserting at
			 the end the following:
					
						423.Funding for
				State courts to assess and improve handling of proceedings relating to adult
				guardianship and conservatorship
							(a)In
				generalThe Assistant Secretary, in consultation with the
				Attorney General, shall make grants, in accordance with this section, to the
				highest court of a State for the purpose of enabling such a court, in
				collaboration with the State unit on aging—
								(1)to conduct
				assessments, in accordance with such requirements as the Secretary shall
				publish, of the role, responsibilities, and effectiveness of State courts in
				carrying out State laws requiring proceedings (conducted by or under the
				supervision of the courts)—
									(A)that determine
				whether to impose a full, limited, or temporary adult guardianship or
				conservatorship;
									(B)that select a
				guardian of a person or conservator of an estate;
									(C)that review the
				continued need for a full, limited, or temporary guardianship or
				conservatorship of an adult; and
									(D)that review the
				performance of a person appointed as guardian or conservator for an
				adult;
									(2)to implement
				changes deemed necessary as a result of the assessments; and
								(3)to collect data
				regarding those proceedings and the impact of the necessary changes.
								(b)ApplicationsIn
				order to be eligible for a grant under this section, a highest State court
				shall submit to the Assistant Secretary an application at such time, in such
				form, and including such information and assurances as the Assistant Secretary
				shall require.
							(c)AllotmentsEach
				highest State court which has an application approved under subsection (b), and
				is conducting assessment activities in accordance with this section, may
				receive a grant from the Assistant Secretary, for each of fiscal years 2012
				through 2015, from amounts appropriated to carry out section 411, in an amount
				to be determined appropriate by the Assistant Secretary.
							(d)Use of grant
				fundsEach highest State court which receives funds under this
				section may use such funds to pay—
								(1)any or all costs
				of activities under this section in fiscal year 2012; and
								(2)not more than 75
				percent of the cost of activities under this section in each of fiscal years
				2013, 2014, and
				2015.
								.
				IIBackground
			 checks
			201.DefinitionsIn this title:
				(1)Adverse
			 informationThe term adverse information
			 means—
					(A)information from a
			 criminal history background check that indicates that the individual has been
			 convicted of a relevant crime;
					(B)information that
			 the individual has been judicially determined to have committed abuse,
			 abandonment, neglect, or financial or sexual exploitation of a child, spouse,
			 or other adult; and
					(C)information from
			 an adult or child abuse registry that indicates that the individual is included
			 in an adult or child abuse registry.
					(2)ConservatorThe
			 term conservator means an individual who is appointed by a court
			 under applicable State law to manage the estate of a protected person. Such
			 definition shall not apply to—
					(A)a bank with trust
			 powers, bank and trust company, or trust company organized under the laws of
			 any State or of the United States and which is regulated by the commissioner of
			 commerce or a Federal regulator; or
					(B)a credit union,
			 savings and loan, or other financial institution.
					(3)GuardianThe
			 term guardian means an individual who is appointed by a court to
			 protect an incapacitated individual’s personal or financial welfare.
				(4)Protected
			 personThe term protected person means an adult whom
			 the court determines in a guardian or conservatorship proceeding is unable to
			 manage property and accounts.
				(5)Relevant
			 crimeThe term Relevant crime includes any felony or
			 misdemeanor conviction for abuse, neglect, fraud, misappropriation,
			 misrepresentation, theft, conversion, or other financial crime, or such other
			 types of offenses as a participating highest court of a State may specify for
			 purposes of conducting the pilot program in such State.
				202.Pilot program
			 for national and State background checks of guardians and conservators
				(a)Authority To
			 conduct programThe Attorney General, shall establish a pilot
			 program to identify efficient, effective, and economical procedures for State
			 courts to conduct background checks on prospective guardians and
			 conservators.
				(b)Requirements
					(1)Requirement to
			 conduct background checksUnder the pilot program under
			 subsection (a), a State court, prior to appointing a prospective guardian or
			 conservator on or after the commencement date of the State pilot program, shall
			 conduct a background check on the guardian or conservator in accordance with
			 such procedures as the participating State shall establish pursuant to
			 paragraph (2).
					(2)ProceduresThe
			 procedures established by a participating highest State court under paragraph
			 (1) shall be designed to—
						(A)provide a
			 prospective guardian or conservator with notice that the appointing court is
			 required to perform background checks with respect to prospective guardians or
			 conservators;
						(B)require, as a
			 condition of appointment, that the prospective guardian or conservator—
							(i)provide a
			 statement signed by the prospective guardian or conservator authorizing the
			 appointing court to request national and State criminal history background
			 checks;
							(ii)provide the
			 appointing court with a set of the prospective guardian's or conservator’s
			 fingerprints; and
							(iii)provide
			 information as to whether the individual has been suspended or disbarred from
			 law, accounting, or other professional licensing for misconduct involving
			 financial matters that affect the ability of the individual to provide the
			 services of a guardian or conservator safely and competently;
							(C)permit the courts
			 to check any available State and national registries that would be likely to
			 contain adverse information concerning a prospective guardian or conservator;
			 and
						(D)permit the courts
			 hearing guardian or conservatorship matters to obtain State and national
			 criminal history background checks on the prospective guardian or
			 conservator.
						(3)Consideration of
			 informationPrior to appointing an individual with respect to
			 whom adverse information is available as a guardian or conservator under a
			 program under this title, the appointing court shall consider the nature of the
			 information or offense involved, the date of any offense, and evidence of the
			 proposed guardian's or conservator’s rehabilitation and determine whether the
			 individual’s appointment is in the best interest of the protected
			 person.
					(4)Use of
			 information; immunity from liabilityA participating highest
			 State court shall ensure that information obtained about the prospective
			 guardian or conservator pursuant to a background check conducted under the
			 State supreme court pilot program is used only for the purpose of determining
			 the suitability of the prospective guardian or conservator for
			 appointment.
					(c)Participating
			 States
					(1)In
			 generalThe Attorney General shall enter into agreements with not
			 more than 5 States to conduct the pilot program under this section in such
			 States.
					(2)RequirementsAn
			 agreement entered into under paragraph (1) shall require that a participating
			 highest State court—
						(A)be responsible for
			 monitoring compliance with the requirements of the pilot program;
						(B)have procedures by
			 which a prospective guardian or conservator may appeal or dispute the accuracy
			 of the information obtained in a background check, including consideration of
			 the nature of the information or offense involved, the date of offense, and the
			 evidence of the prospective guardian's or conservator’s rehabilitation;
						(C)establish
			 procedures requiring the courts hearing guardian or conservatorship matters to
			 request criminal history background checks of prospective guardians or
			 conservators and review the results of any State or national criminal history
			 background check regarding a prospective guardian or conservator to determine
			 whether the prospective guardian or conservator has any conviction for a
			 relevant crime;
						(D)keep data on the
			 background checks performed to be readily accessible for the evaluation;
			 and
						(E)agree to obtain
			 from the State, non-Federal contributions, in cash or in-kind, toward the costs
			 of carrying out the pilot program in an amount equal to not less than $1 for
			 each $4 of Federal funds provided to the court under this section.
						(3)Application and
			 selection criteria
						(A)ApplicationThe
			 highest State court seeking to participate in the pilot program established
			 under this section, shall submit an application to the Attorney General
			 containing such information and at such time as the Attorney General may
			 specify.
						(B)Selection
			 criteria
							(i)In
			 generalIn selecting highest State court to participate in the
			 pilot program under this section, the Attorney General shall establish criteria
			 to ensure—
								(I)geographic
			 diversity;
								(II)the consideration
			 of a variety of payment mechanisms for covering the costs of conducting the
			 background checks required under the pilot program; and
								(III)that at least
			 one participating highest State court includes protected person abuse
			 prevention training for prospective guardians or conservators as part of the
			 pilot program conducted in that State.
								(ii)Inclusion of
			 States with existing programsNothing in this section shall be
			 construed as prohibiting any State which, as of the date of the enactment of
			 this Act, has procedures for conducting background checks with respect to the
			 appointment of guardians or conservators from being selected to participate in
			 the pilot program conducted under this section.
							(d)PaymentsOf
			 the amounts made available under subsection (f) to conduct the pilot program
			 under this section, the Attorney General shall—
					(1)make payments to
			 participating highest State courts for the costs of conducting the pilot
			 program in such States which may include the administration of the pilot
			 program, staffing, the cost of background checks, and other purposes as
			 determined by the Attorney General; and
					(2)reserve up to 4
			 percent of such amounts to conduct the evaluation required under subsection
			 (e).
					(e)EvaluationThe
			 Attorney General shall, through grant, contract, or interagency agreement,
			 conduct an evaluation of the pilot program conducted under this section. Such
			 evaluation should—
					(1)review the various
			 procedures implemented by participating highest State courts for the conduct of
			 background checks of prospective guardians or conservators and identify the
			 most efficient, effective, and economical procedures for conducting such
			 background checks;
					(2)assess the costs
			 of conducting such background checks (including start-up and administrative
			 costs);
					(3)consider the
			 benefits and disadvantages associated with requiring prospective guardians or
			 conservators to pay the costs of conducting such background checks;
					(4)determine the
			 extent to which conducting such background checks leads to any unintended
			 consequences, including a reduction in the available guardians or conservators
			 or delay and backlogs in processing appointments;
					(5)to the extent
			 feasible, seek to determine the efficacy of the pilot program in reducing abuse
			 of protected persons and their estate by guardians or conservators; and
					(6)include other
			 elements that would bear on the usefulness and effectiveness of the
			 program.
					(f)FundingThere
			 are authorized to be appropriated to the Attorney General to carry out the
			 pilot program under this section, such sums as may be necessary for the period
			 of fiscal years 2012 through 2015.
				IIIE-File
			301.DefinitionsIn this title:
				(1)AdultThe
			 term adult means an individual who is 18 years of age or
			 older.
				(2)ConservatorThe
			 term conservator means an individual who is appointed by a court
			 under applicable State law to manage the estate of a protected person.
				(3)ExploitationThe
			 term exploitation means the fraudulent or otherwise illegal,
			 unauthorized, or improper act or process of a conservator that uses the
			 resources of a protected person for the conservator's monetary or personal
			 benefit, profit, or gain, or that results in depriving a protected person of
			 rightful access to, or use of, benefits, resources, belongings, services or
			 assets.
				(4)GuardianThe
			 term guardian means an individual who is appointed by a court to
			 protect an incapacitated individual’s personal or financial welfare.
				(5)Highest State
			 courtThe term highest State court means the highest
			 appellate court within a State.
				(6)Protected
			 personThe term protected person means an adult whom
			 the court determines in a guardian or conservatorship proceeding is unable to
			 manage property and accounts.
				302.Conservator
			 monitoring grant program
				(a)Grants
					(1)In
			 generalThe State Justice Institute, pursuant to the authority
			 provided in the State Justice Institute Act of 1984 (42 U.S.C. 10701 et seq.),
			 may award grants to eligible highest State courts to assist in improving
			 conservator monitoring efforts through electronic filing.
					(2)DurationGrants
			 awarded under paragraph (1) shall be for a period of not to exceed 3
			 years.
					(b)Use of
			 funds
					(1)In
			 generalAmounts received under a grant awarded under subsection
			 (a) shall be used to implement and evaluate the impact of systems enabling the
			 annual accountings and other required conservatorship filings to be completed,
			 filed, reviewed, and analyzed electronically in order to simplify the filing
			 process for conservators and better enable the courts to identify discrepancies
			 and detect fraud and exploitation of protected persons.
					(2)AllocationA
			 highest State court that receives a grant under this section shall prioritize
			 the use of the grant funds so as to assist the greatest number of conservators
			 and protect the greatest number of protected persons.
					(c)ApplicationA
			 highest State court desiring a grant under subsection (a)(1) shall submit an
			 application to the State Justice Institute at such time, in such manner, and
			 accompanied by such information as the State Justice Institute may
			 require.
				303.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the State Justice Institute to carry out the
			 activities under this title, such sums as may be necessary for the period of
			 fiscal years 2012 through 2015.
			
	
		1.Short titleThis Act may be cited as the
			 Guardian Accountability and Senior
			 Protection Act.
		2.Assessment and
			 improvement of rules and procedures relating to adult guardianships and
			 conservatorshipsSection 411
			 of the Older Americans Act of 1964 (42 U.S.C. 3032) is amended—
			(1)in subsection (a)—
				(A)in the matter preceding
			 paragraph (1), by inserting (including the highest court of each
			 State) after with States;
				(B)in paragraph (12), by
			 striking ; and and inserting a semicolon;
				(C)by redesignating
			 paragraph (13) as paragraph (14); and
				(D)by inserting after
			 paragraph (12) the following:
					
						(13)in accordance with
				subsection (c), assessing the fairness, effectiveness, timeliness, safety,
				integrity, and accessibility of adult guardianship and conservatorship
				proceedings, including the appointment and the monitoring of the performance of
				guardians and conservators, and implementing changes deemed necessary as a
				result of the assessments; and
						;
				and
				(2)by inserting at the end
			 the following:
				
					(c)Adult guardianships and
				conservatorships
						(1)Grants
							(A)In
				generalIn awarding grants or contracts under subsection (a)(13),
				the Assistant Secretary shall obtain feedback from the State Justice Institute
				in accordance with subparagraph (B) and may consult with the Attorney General,
				and such grants or contracts shall otherwise comply with this
				subsection.
							(B)State Justice
				InstituteThe Assistant Secretary shall submit to the State
				Justice Institute recommendations for the awarding of grants or contracts under
				subsection (a)(13). The Institute shall have 60 days in which to submit to the
				Assistant Secretary the response of the Institute to such recommendations. The
				Assistant Secretary shall consider such response prior to awarding such grants
				or contracts.
							(2)Grantees and
				activitiesGrants may be awarded under subsection (a)(13) to the
				highest court of each State for the purpose of enabling such court, in
				collaboration with the State unit on aging and State adult protective service
				agency—
							(A)to conduct assessments of
				the practices and procedures used to—
								(i)determine whether to
				impose a full, limited, or temporary adult guardianship or
				conservatorship;
								(ii)select a guardian of a
				person or conservator of an estate;
								(iii)review the continued
				need for a full, limited, or temporary guardianship or conservatorship of an
				adult; and
								(iv)review the performance
				of guardians or conservators;
								(B)to implement changes
				deemed necessary as a result of the assessments; and
							(C)to collect data regarding
				those practices and procedures and the impact of the necessary changes.
							(3)AllotmentsThe
				amount of a grant under subsection (a)(13) shall be determined by the Assistant
				Secretary, in consultation with the State Justice Institute and the Attorney
				General (if the Assistance Secretary determines appropriate).
						(4)Background
				checksThe Assistant
				Secretary shall set aside 25 percent of amounts made available for grants under
				this subsection in each fiscal year to enable courts to implement or improve
				systems to conduct background checks on prospective guardians and conservators.
				Such systems shall comply with the following requirements:
							(A)At minimum, the
				background checks shall include national and State criminal background checks,
				a search of child abuse and adult abuse registries, and a search as to whether
				the individual has been suspended or disbarred from law, accounting, or other
				professional licensing for misconduct.
							(B)The court shall consider
				all of the information obtained from the background check to determine whether
				such an individual is sufficiently trustworthy to be a guardian or conservator
				and that the appointment of such individual is in the best interest of the
				protected person.
							(C)The information obtained
				from the background check shall only be used for the purpose of determining the
				suitability of the prospective guardian or conservator for appointment.
							(5)Electronic
				filingFunds received
				pursuant to subsection (a)(13) may be used to implement systems enabling the
				annual accountings and other required conservatorship and guardianship filings
				to be completed, filed, and reviewed electronically in order to simplify the
				filing process for conservators and guardians, and better enable the courts to
				identify discrepancies and detect fraud and the exploitation of protected
				persons.
						(6)Evaluation and reportThe Assistant Secretary, in consultation
				with the Attorney General and the State Justice Institute, shall conduct an
				evaluation of the improvements made by courts to which this subsection applies,
				and prepare and submit a report concerning such evaluation to Congress within
				18 months of the date on which the first grant is awarded under subsection
				(a)(13), and a second report 18 months later, and shall use and distribute the
				reports and evaluations as the Assistant Secretary, in consultation with the
				Attorney General and the State Justice Institute, determines appropriate in
				order to improve guardianships and conservatorships
				nationwide.
						.
			Amend the title so as to read:
	 A bill to enable State courts to assess and improve the rules and
	 procedures relating to adult guardianships and
	 conservatorships..
	
		July 12, 2012
		Reported with an amendment and an amendment to the
		  title
	
